Dismissed and Memorandum Opinion filed November 15, 2007







Dismissed
and Memorandum Opinion filed November 15, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00488-CV
____________
 
JOSEPH SAMUEL YOUNG,
Appellant
 
V.
 
PHYLLIS HILL YOUNG,
Appellee
 

 
On Appeal from the 308th District
Court
Harris County, Texas
Trial Court Cause No.
2007-10011
 

 
M E M O R
A N D U M   O P I N I O N
This
appeal is from a judgment signed April 27, 2007.  No clerk=s record has been filed.  Appellant
filed an affidavit of indigence in this court.  On July 12, 2007, this court
issued an order, directing appellant to file an affidavit of indigence in the
trial court on or before July 30, 2007.  Appellant failed to comply with this
court=s order.




On
September 7, 2007, this court issued an order, stating the appeal would be
dismissed unless appellant paid the filing fee of $125 and presented proof to
this court on or before October 12, 2007, that appellant had made financial
arrangements to pay for the clerk=s record.  See Tex. R. App. P. 37.3(b).  On October
10, 2007, appellant filed a motion, requesting an extension of time to pay the
filing fee and to make financial arrangements for the record and requesting
that he be allowed to pay for the filing fee and record in small, monthly
installments.  On October 18, 2007, this court issued another order, granting
the extension of time to pay the filing fee and for the record until October
29, 2007, but denied appellant=s request to make monthly installments. 
Appellant
has not provided this court with proof of payment for the record and has not
paid the filing fee. Accordingly, the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed
November 15, 2007.
Panel consists of Justices Yates, Fowler, and Guzman.